10-4873-cv
    Flaherty v. Filardi




                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 28th day of February, two thousand twelve.

    PRESENT:
                ROBERT A. KATZMANN,
                DENNY CHIN,
                SUSAN L. CARNEY,
                      Circuit Judges.
    ____________________________________________________________

    Marie Flaherty,
                  Plaintiff-Appellant,

                      -v.-                                                      10-4873-cv

    Jason Filardi, George Tobia, Jr., Burns and Levinson, LLP, Hyde Park Entertainment, Ashok
    Amritraj, David Hoberman, Todd Lieberman, Walt Disney Company, Buena Vista Motion
    Pictures Group, Touchstone Pictures, Bungalow 78 Productions, Kushner-Locke Company,
    Meepierson Film CV, WMG Film, Jane Bartelme, Cookie Carosella, Dana Owens, DBA Queen
    Latifah, Does, 1-10, 7th Calvary Productions, Inc., Big House Productions, Inc., Peter Filardi,
    Writer's Guild of America, West, Walt Disney Enterprises, Inc., Does, 6-10, inclusive,

                Defendants-Appellees.
    ___________________________________________________________

    FOR APPELLANT:                Marie Flaherty, pro se, New York, N.Y.
FOR APPELLEES:                 Jeffrey A. Conciatori, Jonathan Oblak, Hilary Ritter Ormond,
                               Quinn Emanuel Urquhart & Sullivan, LLP, New York, N.Y.;
                               Robert J. Muldoon, Jr.; Peter Herzog, Margaret H. Paget, Sherin
                               and Lodgen LLP, Boston, M.A.


        UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

DECREED that the district court judgments are AFFIRMED.

        Marie Flaherty (“Flaherty”), pro se, appeals from final judgments of the Southern District

of New York (Swain, J.) entered pursuant to Federal Rule of Civil Procedure 54(d), as well as

the district court’s orders denying her motion to vacate those judgments and her motion for an

order to show cause why, inter alia, the magistrate judge should not be recused from the case.

We assume the parties’ familiarity with the underlying facts and the procedural history of the

case.

        We review judgments of costs entered pursuant to Federal Rule of Civil Procedure 54(d)

for abuse of discretion. See In re Air Crash Disaster, 687 F.2d 626, 629 (2d Cir. 1982). After

having reviewed Flaherty’s arguments and the proceedings below, we find no abuse of discretion

in the district court’s award of certain costs incurred by defendants in the course of this

litigation. The district court’s denial of Flaherty’s motion to vacate or stay those judgments of

costs was likewise proper.

        Flaherty also challenges the district court’s denial of her Federal Rule of Civil Procedure

60(b)(6) motion for an order to show cause why, inter alia, the magistrate judge should not be

recused from the case. We review a district court’s denial of a motion brought pursuant to Rule

60(b)(6) for abuse of discretion. See Matarese v. LeFevre, 801 F.2d 98, 106-07 (2d Cir. 1986).

After having reviewed Flaherty’s contentions on appeal and the proceedings below, we find no


                                                  2
abuse of discretion in the district court’s denial of this motion. In addition, even assuming

arguendo, as Flaherty asserts, that her motion was filed pursuant to Rule 60(b)(4) and, hence,

that we should review the district court’s order de novo, our conclusion that the district court

properly denied the motion does not change.

       Finally, to the extent Flaherty now seeks to appeal judgments or orders of the district

court that were appropriately the subject of her previous appeals in this Court, we decline to

consider those arguments as they are now waived pursuant to the law of the case doctrine. See,

e.g., United States v. Quintieri, 306 F.3d 1217, 1229 (2d Cir. 2002); United States v. Tenzer,

213 F.3d 34, 39 (2d Cir. 2000).

       We have considered all of Flaherty’s arguments and find them to be without merit.

Accordingly, the challenged judgments and orders of the district court are AFFIRMED.1


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




           1
           In line with the district court’s October 20, 2010 order, we direct that Flaherty seek
   and obtain the district court’s leave to make any further filings in that court.

                                                  3